NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KARIM CHRISTIAN KAMAL,                          No.    18-55759

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04555-GW-RAO

 v.
                                                MEMORANDUM*
TANI CANTIL-SAKAUYE, in official
capacity; PATRICIA A. BIGELOW, in
official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Karim Christian Kamal appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Article III standing. Lopez v. Candaele, 630 F.3d 775, 784-85 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Kamal’s action because Kamal failed

to allege facts sufficient to show an injury in fact. See id. at 785 (elements of

Article III standing).

      Kamal’s motion to augment the record and to take judicial notice (Docket

Entry No. 9) is denied.

      AFFIRMED.




                                           2                                    18-55759